Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA, .
, Case No. 1:19-Cf-O797
Plaintiff,
PLEA AGREEMENT
Vv.
C&J WELL SERVICES, INC.,
Defendant.

Pursuant to Rule 1 1(c)(1)(C) of the Federal Rules of Criminal Procedure, the
United States of America, by its attorneys, Drew H. Wrigley, United States Attomey for
the District of North Dakota, and Gary L. Delorme, Assistant United States Attorney;
Christopher J. Costantini, Senior Trial Attomey; Samuel Lord, Trial Attorney; defendant,
C&J WELL SERVICES, INC. (“defendant”); and defendant’s counsel, Nadira Clarke
and Anne Carpenter, agree to the following:

1. Defendant acknowledges the Information charges a violation of Title 29,
United States Code, Section 666(e).

2. Defendant has read the Information and defendant’s attomeys have fully
explained the charge to defendant.

3, Defendant fully understands the nature and elements of the charged crime,
a willful violation of an Occupational Safety and Health Act (OSH Act) standard causing
death.

4. Defendant will voluntarily plead guilty to Count One of the Information.

 
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 2 of 9

5. The parties agree this Plea Agreement shall be filed as part of the Court
tecord and be governed by Federal Rule of Criminal Procedure 11(c)(1)(C). Defendant
understands that, if the Court rejects this Agreement, the Court must: (a) inform the
parties that the Court rejects the Agreement; (b) advise defendant’s counsel that the Court
is not required to follow the Agreement and afford defendant the opportunity to withdraw
its plea; and ©) advise defendant that if the plea is not withdrawn, the Court may dispose
of the case less favorably toward defendant than the Agreement contemplated, If the
Court rejects this Agreement and the defendant withdraws its plea, then the Statement of
Facts, Criminal Information, Plea Agreement, and all other statements made during a
proceeding under Federaj Rule of Criminal Procedure 11, or during plea discussions, are
not admissible against defendant. Defendant further understands that if the Court refuses
to accept any provision of this Agreement, neither party shall be bound by the provisions
of the Agreement.

6. Defendant will plead guilty because defendant is in fact guilty of the charge
of a willful violation of an OSH Act standard causing death. In pleading guilty to Count
One, defendant acknowledges that the facts contained in the attached Joint Factual
Statement are true and correct and provide a sufficient factual basis for the guilty plea in

this case,

7. Defendant understands the following maximum penalties apply:

Count One
Imprisonment: Not applicable
Fine: $500,000
Supervised Release; Not applicable

a+

 
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 3 of 9

Probation: Five year maximum term
Special Assessment: $50

Defendant agrees to pay the Clerk of United States District Court the special assessment

on or before the day of sentencing.

8.

including:

Defendant understands that by pleading guilty defendant surrenders rights,

(a) The right to a speedy public jury trial and related rights as follow:

(i) A jury would be composed of twelve lay persons selected at
random. Defendant and defendant’s attorney would help choose the jurors
by removing prospective jurors “for cause,” where actual bias or other
disqualification is shown; or by removing jurors without cause by
exercising so-called peremptory challenges. The jury would have to agree
unanimously before it could return a verdict. The jury would be instructed
that defendant is presumed innocent and that it could not return a guilty
verdict unless it found defendant guilty beyond a reasonable doubt.

(ii) Ifa trial were held without a jury, then the Court would find
the facts and determine whether defendant was guilty beyond a reasonable
doubt.

(iif) At a trial, whether by a jury or Court, the United States is
required to present witness testimony and other evidence against defendant.
Defendant’s attorney can confront and examine them. In turn, the defense

can present witness testimony and other evidence. If witnesses for

wer coment et

 
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 4 of 9

defendant refuse to appear voluntarily, defendant can require their
attendance through the subpoena power of the Court.

9. Defendant understands that by pleading guilty defendant is giving up all of
the rights set forth in the prior paragraph, and there will be no trial. Defendant's attorney
has explained those rights, and consequences of defendant’s waiver.

10. In exchange for defendant’s guilty plea and defendant’s fulfillment of all of
its obligations under this Plea Agreement, the government agrees that it will not file
additional criminal charges against defendant related to any conduct referenced in or
related to the Joint Factual Statement, or the investigation of this matter.

11. The Court shall impose a sentence sufficient to comply with purposes set
forth in the Sentencing Reform Act. In doing so, the Court shall consider factors set forth
in Title 18, United States Code, Section 3553(a). Because the crime of conviction is a

Class B misdemeanor, the United States’ Sentencing Commission, Guidelines Manual

 

 

does not apply. The parties have agreed to a joint sentencing recommendation pursuant
to Federal Rule of Criminal Procedure 11(c)(1)(C). Defendant and the government agree
to file a joint motion requesting that the Court exercise its sentencing authority without
the preparation of a pre-sentence investigation report, as permitted by Federal Rule of
Criminal Procedure 32(c).

12, This Plea Agreement is binding only upon the United States Attomey for
the District of North Dakota and the Environment and Natural Resources Division of the

Department of Justice. It does not bind any United States Attorney outside the District of

North Dakota, nor does it bind any state or local prosecutor. They remain free to

sa ee

 
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 5 of 9

prosecute defendant for any offenses under their jurisdiction. This Plea Agreement also
does not bar or compromise any civil or administrative claim.

13. Defendant understands the United States Attorney reserves the right to
notify any local, state, or federal agency by whom defendant is licensed, or with whom
defendant does business, of defendant's conviction.

14. At sentencing, the United States and defendant will jointly recommend the
following sentence:

(a) that defendant be ordered to pay a fine of $500,000;
(b) that defendant be ordered to pay restitution to the estate of the victim,
Dustin Payne, in the amount of $1,600,000;
(c) that defendant be ordered to pay a special assessment of $50;
(d) that defendant be ordered to perform a three-year term of probation to
include the following special conditions:
(i) defendant will allow Occupational Safety and Health
Administration (OSHA) personnel to inspect defendant’s domestic facilities and
equipment without a warrant, without advance notice, and without a specified inspection
reason, and that OSHA may issue citations or take other lawful enforcement actions
during such inspections;
(ii) OSHA will have access to and the right to require production of
documents in the possession or control of defendant, subject to limitations of privilege,
which OSHA reasonably requires to determine defendant’s compliance with the OSH

Act; and

a. er
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 6 of 9

(iii) OSEIA will have the authority to interview privately any agent
or employee of defendant concerning any matter related to compliance with the OSH
Act, subject to limitations of privilege.

15. Defendant acknowledges and understands that if defendant violates any
term of this Plea Agreement, engages in any further criminal activity, or fails to appear
for sentencing, the United States will be released from its commitments. In that event,
this Plea Agreement shall become null and void at the discretion of the United, States, and
defendant will face the following consequences: (1) all testimony and other information
defendant has provided at any time to attorneys, employees, or law enforcement officers
of the government, to the Court, or to the federal grand jury, may be used against
defendant in any prosecution or proceeding; and (2) the United States will be entitled to
reinstate previously dismissed charges and/or pursue additional charges against defendant
and to use any information obtained directly or indirectly from defendant in those
additional prosecutions. Nothing in this agreement prevents the United States from
prosecuting defendant for perjury, false statement(s), or false declaration(s), if defendant
commits such acts in connection with this agreement.

16. Defendant acknowledges and agrees that the Court will order defendant to
make restitution to the estate of Dustin Payne in the amount of $1,600,000, payable to the
Clerk of Court within ten days and to be distributed to the estate by the Clerk thereafter.

17, Defendant will provide ongoing cooperation with the government’s
investigation of the Dustin Payne fatality and related subjects by making reasonable

efforts to respond to requests for information and documents that are reasonably targeted

 
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 7 of 9

to specific topics, custodians, and time frames, Defendant will make reasonable efforts to
provide and produce relevant information and documents in response to such requests,
and to make current employees available for interviews by the government. Defendant
agrees to provide certifications for the information and documents produced during the
period of defendant’s cooperation, including as applicable, certifications of authenticity,
business record certifications, and certifications of the non-existence of a record, to the
extent that defendant is able make such certifications in good faith based on the
knowledge of current corporate custodians and information maintained’ by current
‘corporate custodians.

The United States will file a Supplement in this case, as is routinely done in every
case, even though there may or may not be any additional terms. Defendant and
defendant’s attorney acknowledge that no threats, promises, or representations exist

beyond the terms of this Plea Agreement.

18. Defendant's Waiver of Appeal. Defendants have a right to appeal their

conviction and sentence (Judgment), unless they agree otherwise. Appeals are taken to

the United States Court of Appeals for the Eighth Circuit (appellate court), pursuant to
Title 18, United States Code, Section 3742(a). The appellate court has ruled that
defendants can waive (give up) their right to appeal. Defendants often waive their right |
to appeal as part of a plea agreement and in exchange for concessions by the
United States. The appellate court will enforce such waivers.

Defendant and defendant’s attorney acknowledge they have fully reviewed and

 

fully discussed the record in this case and all issues that may be raised on appeal. They
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 8 of 9

have fully discussed defendant’s right of appeal and the consequences of waiver.
Defendant has decided to waive any right of appeal, except as may be provided herein.

By signing this Plea Agreement, defendant voluntatily waives defendant’s right to
appeal the Court’s Judgment against defendant; and, absent a claim of ineffective
assistance of counsel, defendant waives all rights to contest the Judgment in any post-
conviction proceeding, including one pursuant to Title 28, United States Code, Section
2255. Defendant reserves only the right to appeal from a sentence that is greater than the
statutory maximum penalties applicable to the offense, including the maximum fine
provided for a misdemeanor causing death under Title 18, United States Code, Section
357 1(c)(4).

Defendant understands that the United States was motivated by defendant’s
willingness to waive any right of appeal when the United States chose to offer defendant
terms ofa plea agrecment. In other words, the United States was willing to offer certain
terms favorable to defendant in exchange for finality. ‘Defendant understands and agrees
this case will be over once defendant has been sentenced by the Court. Defendant agrees
that it will be a breach of this agreement if defendant appeals in violation of this
agreement, The United States will rely upon defendant’s waiver and breach as a basis for
dismissal of the appeal. Defendant agrees an appeal in violation of this agreement should
be dismissed.

By signing this Plea Agreement, defendant further specifically waives defendant’s
right to seek to withdraw defendant’s plea of guilty, pursuant to Federal Rules of

Criminal Procedure 11(d), once the plea has been entered in accordance with this

EeGazEs see w-

ah

ame ee mere re me ee
Case 1:19-cr-00079-DLH Document 2 Filed 06/03/19 Page 9 of 9

agreement. The appellate court will enforce such waivers. Defendant agrees that any

attempt to withdraw defendant’s plea will be denied and any appeal of such denial should

be dismissed.

19. Defendant acknowledges reading and understanding all provisions of the

Plea Agreement. Defendant and defendant’s attorneys have discussed the case and

reviewed the Plea Agreement. They have discussed defendant’s constitutional and other

rights, including, but not limited to, defendant’s plea-statement rights under Rule 410 of

the Federal Rules of Evidence and Rule 11(£) of the Federal Rules of Criminal Procedure.

AGREED:

Dated: ~ oi} / Aef G
f

é

Dated: 5/24 /)4

Dated: ey

Dated: 5| AS lic

DREW H. WRIGLEY
United States Attorney

ZO

“ ay tS. DELORME

Assistant United States Attorney

premsh Deed

By: SAMUEL CHARLES LORD
Trial Attomey

CHRISTOPHER J. COSTANTINI
Senior Tral-Ajtorney

hon L e Representative for

C&J WE. PENIES, INC., Defendant

~\ aT

NADIRA CLARKE
Attorney for Defendant

 

   
    

 

—
